DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on September 16, 2021 has been fully considered. The amendment to instant claim 8 is acknowledged. Specifically, claim 8 has been amended to include the limitations of:
crosslinked foam polyolefin elastomer composition comprising: a closed celled foam polyolefin elastomer composition having a pore size from about 0.10 mm to about 0.50 mm, a compression set of from about 1.0 % to about 50.0 %, as measured according to ASTM D 395 (48 hrs @ 50C), and a density less than 0.50 g/cm3; 
wherein the polyolefin elastomer composition is prepared by mixing a silane-grafted polyolefin having a density less than 0.86 g/cm3, an ethylene vinyl acetate (EVA) copolymer, a peroxide crosslinker, a condensation catalyst, and a foaming agent, extruding the mixture into a mold to form a crosslinkable polyolefin blend, and crosslinking and foaming the crosslinkable polyolefin blend in the mold, forming silane-silane and carbon-carbon crosslinks at a temperature greater than 150C, to form the crosslinked foam polyolefin elastomer. 
These limitations in their combination were not previously presented and were taken from instant specification. In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.  Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

4.  Instant claim 8 recites a cross-linked foam polyolefin elastomer composition having the specific properties, wherein claim 8 further states that “the polyolefin elastomer composition” is prepared by mixing the listed ingredients, extruding, cross-linking and foaming to form “the crosslinked foam polyolefin elastomer”.
However, “the polyolefin elastomer composition” that is prepared by mixing, extruding, cross-linking and foaming is not specified as being “cross-linked foam polyolefin elastomer composition”; rather the method is cited to form “the cross-linked foam polyolefin elastomer”, without specifying the “composition”. It is not clear if the terms 
“crosslinked foam polyolefin elastomer composition”, “closed celled foam polyolefin elastomer composition”, “the polyolefin elastomer composition” and “the cross-linked foam polyolefin elastomer”, using preposition “the”, are having the same meaning or not.


5.  Further, claim 8 recites a cross-linked foam polyolefin elastomer composition comprising “a closed cell foam polyolefin elastomer” having specific properties. However, it is not clear if said “a closed cell foam polyolefin elastomer” is cross-linked or not. It is further not clear if the term “the polyolefin elastomer composition” that is prepared by the claimed steps, belongs to “a closed celled foam polyolefin elastomer composition” or to “cross-linked foam polyolefin elastomer composition”, both previously cited.

6.  Instant claim 14 recites the density of “the polyolefin elastomer composition”. However, it is not clear if said “polyolefin elastomer composition” is referred to “closed celled foam polyolefin elastomer composition” or to “cross-linked foam polyolefin elastomer composition”, i.e. foamed/expanded composition or not. 
Further, given “the polyolefin elastomer composition having density of about 0.35 g/cc to about 0.5 g/cc” of claim 14 is referred to  “closed celled foam polyolefin elastomer composition” of claim 8, then the limitation of the density of the polyolefin elastomer composition of claim 14 appears to be broader than that of claim 8, since the density of the composition of claim 8 is less than 0.50 g/cc, wherein the density of the composition about 0.5 g/cc, i.e. may include values of 0.5 g/cc and slightly above the value of 0.5 g/cc.

7.  Claim 11 recites the following limitations:
 the silane- grafted polyolefin comprises from about 60 wt % to about 97 wt % of an ethylene/α-olefin copolymer.
However, it is not clear if the cited ethylene/alpha-olefin copolymer is present as the backbone of the silane-grafted polyolefin in amount of 60-97%wt based on the graft copolymer, or as additional polymer present in amount of 60-97%wt in addition to the silane-grafted polyolefin. Instant specification does not provide any explanation of that. For the purposes of prosecution, an ethylene/alpha olefin copolymer in amount of 60-97%wt is considered as a backbone of the silane-grafted polyolefin.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.  Claims 8-15 are rejected under 35 U.S.C. 103 as unpatentable over Bambara et al (US 5,883,144).

Bambara et al discloses cross-linked polymeric foam compositions (Abstract) comprising closed cells (col. 3, lines 42-43), having density of 1-50 pounds per cubic foot (col. 3, lines 40-41), i.e. 0.016-0.8 g/cc, or 0.7-22 pounds per cubic foot (col. 4, lines 45-47), i.e. 0.352 g/cc (also as to instant claim 14).
 
10.  The specific example 15 shows the foam having density of 2.17 pcf (0.035 g/cc); compression set of 37%; cell size of 0.16 mm; Shore hardness of 30 (Table III).
Example 20 shows the foam having density of 2.06 pcf; compression set of 35%; cell size of 0.2 mm (Table VI).

11. The cross-linked foam of Bambara et al is produced by:
1) providing a mixture of (col. 3, lines 44-47)
    A) ethylene-alpha olefin copolymer grafted with silane in amount of 0.1-5% (col. 2, line 65-col. 3, line 2; col. 3, lines 6-12), having density of about 0.86 g/cc (col. 3, lines 2-3, Abstract);
     B) a foaming agent;
     C) a cross-linking agent comprising a peroxide (col. 11, lines 57-65);
     D) a silanol condensation catalyst (col. 4, lines 35-41) comprising dibutyl tin dilaurate  
         (col. 13, lines 12-25, also as to instant claim 13);
2) extruding the mixture (col. 3, lines 59);
3) inducing cross-linking by exposing the mixture to moisture and by reacting the polymer blend with peroxide and silanol condensation catalyst (col. 3, lines 50-58; col. 4, lines 39-41), expanding and compression molding the mixture, at a temperature of 
It is further noted that the limitations of claim 8 are product by process limitations. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).

12.  The silane-grafted ethylene-alpha olefin copolymer can further include EPDM (col. 10, lines 55-60), i.e. a polyolefin elastomer (as to instant claim 9) and further ethylene-vinyl acetate (col. 3, lines 25-31; col. 10, lines 65-67; col. 11, lines 30-40, as to instant claim 8). The polymer mixture includes the silane-grafted composition and ungrafted polymer resins (col. 19, lines 36-40). The polymer blend comprises 5-95%wt of the olefin copolymer resin (claim 7), and the blend further comprises EPDM and ethylene-vinyl acetate (claim 10).

13.  The most preferable ethylene-alpha olefin copolymers are ethylene-butene-1 or ethylene-hexene-1, further optionally comprising a diene  (col. 9, lines 12-30). The comononer content is 1-32%mol (col. 9, lines 30-36). Since the ethylene copolymers comprise as low as 1%mol of the comonomer and the density as low as about 0.86 g/cc, therefore, the ethylene-alpha olefin copolymer or ethylene-alpha olefin-diene In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
It is further noted that the ethylene-alpha olefin copolymer of instant invention are having comonomers in amount of 0-12%wt as well ([0043], [0044] of instant specification), and are specified as having density of less than 0.86 g/cc and being elastomers.

14. Further, based on the teachings of Bambara et al , it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the choice of the specific types and amounts the silane-grafted polyolefins and ungrafted polyolefins, including the use of silane-grafted ethylene-alpha olefin copolymer, ethylene-vinyl acetate copolymer and EPDM, and further the density values of said polymers, as the polymer mixture A) in the method to produce the cross-linking foam, depending on the desired properties of the final cross-linked foam and the specific end-use of said foam. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

15. The ethylene-alpha olefin copolymer used for grafting with silane is having density of about 0.86 g/cc (col. 3, lines 1-3). It is examiner’s position that the values of “about” 0.86 g/cc include the values of at least slightly less than 0.86 g/cc as well.  It is the examiner’s position that the values are close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  

 16.  The use of silane-grafted material allows silane cross-linking in combination with peroxide co-curing to occur simultaneously with expanding the foam (col. 13, lines 60-65; col. 14, lines 5-15; col. 16, lines 13-20).
By regulating levels and types of organic peroxides relative to silane levels, the relative rates of cure can be varied to permit foaming; the resulting materials have high cross-link levels and thus have improved physical properties (col. 16, lines 15-38).

17.  As to instant claim 10, the mixture comprises a pigment and a colorant (col. 4, lines 50-53).



19. As to instant claim 12, the peroxide cross-linker is exemplified to be used in amount of 0.2 phr (Example 15, col 34), 0.4 phr (Example 20, page 38) and 0.8 phr, i.e. 0.6%wt based on the weight of the total composition (Examples 16-18, page 36).

20. As to instant claim 13, the dibutyl tin dilarate condensation catalyst is exemplified as being used in amounts of 0.25 phr (Example 20); 3.3%wt (Example 1); 3.6%wt (Example 2).

21. All ranges in the cross-linked foam composition of Bambara et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Bambara et al does not explicitly recite some of the properties of the cross-linked foam composition, such as Asker C hardness, rebound resilience, compression set determined according to ASTM D 395 at 50C for 48 hours, since the cross-linked foam of Bambara et al comprises substantially the same composition at that claimed in instant invention, is prepared by substantially the same process as that claimed in instant invention and is having such properties as cell size, density, being closed cell foam,  that are substantially the same as those claimed in instant invention, therefore, the cross-linked foam of Bambara et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise, the not-explicitly cited properties, including Asker C hardness, rebound resilience, compression set determined according to ASTM D 395 at 50C for 48 hours, that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well. Further, since both the silanol condensation catalyst and the peroxide cross-linker are used to co-cure the silane-grafted polyolefin-based composition, therefore, upon curing both silane-silane and carbon-carbon cross-links will intrinsically and necessarily, at least partially, be formed or would be reasonably expected to be formed as well (as to instant claim 8).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

24.  Claims 8-15 are rejected under 35 U.S.C. 103 as unpatentable over  Bambara et al (US 5,883,144) in view of Shinkai et al (US 4,160,072).

25. The discussion with respect to Bambara et al (US 5,883,144) set forth in paragraphs 8-23 above, is incorporated here by reference.

26. Though Bambara et al discloses the use of a silanol condensation catalyst, such as dibutyltin dilaurate, Bambara et al does not disclose the condensation catalyst being an acidic catalyst used in amount of 1-4%wt based on the reaction mixture.

Shinkai et al discloses a foamable and cross-linkable composition for making cross-linked foamed articles, comprising:
a) a polyethylene graft-modified with a silane such as vinyltrimethoxysilane (col. 3, lines 16-60);
b) a zinc salt of a carboxylic acid  and dibutyl tin dilaurate as a silanol condensation catalyst (col. 4, lines 18-40); and
c) a blowing agent (Abstract, col. 4, lines 41-57),
wherein the zinc salt of a carboxylic acid  condensation catalyst is used in amount of 0.01-5 pbw per 100 pbw of polyethylene (col. 4, lines 25-30; col. 5, lines 37-43); 
the foam has a high cross-linkage density and is used for making cushioning material (col. 7, lines 47-53; col. 8, lines 15-20).

28. Since both Bambara et al and Shinkai et al  are related to cross-linked foamed compositions/articles comprising silane-modified polyethylenes and silanol condensation catalysts, used for making cushioning material, and thereby belong to the same field of endeavor, wherein Shinkai et al discloses the use of zinc salt of a carboxylic acid  condensation catalyst  in amount of 0.01-5 pbw per 100 pbw of polyethylene to provide the foam having a high cross-linkage density, therefore, based on the combined teachings of Bambara et al and Shinkai et al, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include the zinc salt of a carboxylic acid  in amount of 0.01-5 pbw per 100 pbw of polyolefin as the condensation catalyst in the composition of Bambara et al, as taught by Shinkai et al as well, so to provide the composition of Bambara et al with high cross-linkage density, KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design 

29. Since the cross-linked foam of Bambara et al in view of Shinkai et al is substantially the same as that claimed in instant invention, i.e. comprises the same components used in amounts that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention, therefore, the cross-linked foam of Bambara et al in view of Shinkai et al would be reasonably expected to comprise the properties that are either the same as those claimed in instant invention, or having ranges overlapping with or close to those as claimed in instant invention (as to instant claims 8, 15), as well.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

30. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation, the choice of the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Obviousness Double Patenting Rejection I
31.     Claims 8-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-14 of U.S. Patent No. 10,689,471 in view of Bambara et al (US 5,883,144).
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.


32.  US 10,689,471 claims a foamed silane-crosslinked polyolefin blend comprising: 
a first polyolefin having a density less than 0.86 g/cm3, wherein the first polyolefin is an ethylene/a-olefin copolymer; a second polyolefin having a percent crystallinity less than 40 %, wherein the second polyolefin is a propylene/a-olefin copolymer or a blend of propylene/a-olefin copolymer with an ethylene/a-olefin copolymer; from about 1 wt % to about 20 wt % polypropylene filler having a crystallinity greater than 40 %; silane crosslinks;  and a microencapsulated foaming agent, wherein the foamed silane-crosslinked polyolefin blend exhibits a compression set of from about 40.0 % to about 78.0 %, as measured according to ASTM D 395; a density less than 0.70 g/cm3, wherein the foamed silane-crosslinked polyolefin blend is a thermoset, wherein the foamed silane-crosslinked polyolefin blend exhibits a crystallinity of from about 5% to about 20%. The crosslinked blend further comprises 0.25-8%wt of a condensation catalyst.

33. Though US 10,689,471 does not explicitly recite the silane crosslinks being produced from silane-grafted polyolefin, i.e. the blend comprising a silane-grafted 
Bambara et al discloses cross-linked polymeric foam compositions (Abstract) comprising closed cells (col. 3, lines 42-43), having density of 1-50 pounds per cubic foot (col. 3, lines 40-41), i.e. 0.016-0.8 g/cc (also as to instant claim 14); or 0.7-22 pounds per cubic foot (col. 4, lines 45-47), i.e. 0.352 g/cc (as to instant claim 14).
 The specific example 15 shows the foam having density of 2.17 pcf (0.035 g/cc); compression set of 37%; cell size of 0.16 mm; Shore hardness of 30 (Table III).
Example 20 shows the foam having density of 2.06 pcf; compression set of 35%; cell size of 0.2 mm (Table VI of Bambara et al).
The cross-linked foam of Bambara et al is produced by:
1) providing a mixture of (col. 3, lines 44-47)
    A) ethylene-alpha olefin copolymer grafted with silane in amount of 0.1-5% (col. 2, line 65-col. 3, line 2; col. 3, lines 6-12), having density of about 0.86 g/cc (col. 3, lines 2-3, Abstract);
     B) a foaming agent;
     C) a cross-linking agent comprising a peroxide (col. 11, lines 57-65);
     D) a silanol condensation catalyst (col. 4, lines 35-41) comprising dibutyl tin dilaurate  
         (col. 13, lines 12-25, also as to instant claim 13);
2) extruding the mixture (col. 3, lines 59);
3) inducing cross-linking by exposing the mixture to moisture and by reacting the polymer blend with peroxide and silanol condensation catalyst (col. 3, lines 50-58; col. 4, lines 39-41), expanding and compression molding the mixture at a temperature of 
It is further noted that the limitations of claim 8 are product by process limitations. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).
The use of silane-grafted material allows silane cross-linking in combination with peroxide co-curing to occur simultaneously with expanding the foam (col. 13, lines 60-65; col. 14, lines 5-15; col. 16, lines 13-20).
By regulating levels and types of organic peroxides relative to silane levels, the relative rates of cure can be varied to permit foaming; the resulting materials have high cross-link levels and thus have improved physical properties (col. 16, lines 15-38).
As to instant claim 10, the mixture comprises a pigment and a colorant (col. 4, lines 50-53).
The peroxide cross-linker is exemplified to be used in amount of 0.2 phr (Example 15, col 34), 0.4 phr (Example 20, page 38) and 0.8 phr , i.e. 0.6%wt based on the weight of the total composition (Examples 16-18, page 36).

34. Since both US 10,689,471 and Bambara et al are related to cross-linked foamed polyolefin compositions based on silane-crosslinked polyolefin, and thereby belong to  Bambara et al discloses the blend comprising silane-grafted ethylene-alpha olefin copolymers, also in combination with ethylene-vinyl acetate copolymers and peroxide cross-linking agent, being used to produce the silane-crosslinked polymer foam, therefore, based on the combined teachings of US 10,689,471 and Bambara et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include the silane-grafted ethylene-alpha olefin copolymer, a peroxide cross-linking agent and ethylene-vinyl acetate copolymer in the blend of US 10,689,471, so to further provide silane cross-linking sites and improve cross-linking density of the foam of US 10,689,471 and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

35. Since the cross-linked foam of US 10,689,471 in view of Bambara et al is substantially the same as that claimed in instant invention, i.e. comprises the same components used in amounts that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention, therefore, the cross-linked foam of US 10,689,471 in view of Bambara et al would be In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
          
36.    Claims 8-15 are directed to an invention not patentably distinct from claims 8-14 of commonly assigned US patent 10,689,471 in view of Bambara et al (US 5,883,144).
Specifically, see the discussion in paragraphs 31-35 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  Commonly assigned US 10,689,471, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were 
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102€ for applications pending on or after December 10, 2004.

37.  Claims 8-15 are rejected under 35 U.S.C. 103(a) as being obvious over US 10,689,471 in view of Bambara et al (US 5,883,144).
Specifically, see the discussion in paragraphs 31-35 above.

       The applied reference has a common assignee and a common inventor with the instant application.  This rejection under 35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131; or (3) an oath or declaration under 37 CFR 1.130 stating that the application and reference are currently owned by the same party and that the inventor named in the application is the prior inventor under 35 U.S.C. 104, together with a terminal disclaimer in accordance with 37 CFR 1.321(c).  This rejection might also be overcome by showing 

Obviousness Double Patenting Rejection II
38.     Claims 8-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-15 of U.S. Patent No. 10,689,470 in view of Bambara et al (US 5,883,144).
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.


39.  US 10,689,470 claims a silane-crosslinked polyolefin blend comprising: a first polyolefin having a density less than 0.86 g/cm3, wherein the first polyolefin is an Application: 15/836,325Page 4 ethylene/a-olefin copolymer; a second polyolefin having a percent crystallinity less than 40 %, wherein the second polyolefin is a polypropylene/a-olefin copolymer or a blend of propylene/a-olefin copolymer with an ethylene/a-olefin copolymer; from about 1 wt % to about 35 wt % polypropylene filler having a crystallinity greater than 40 %; and silane crosslinks;  wherein the silane-crosslinked polyolefin blend exhibits a compression set of from about 5.0 % to about 35.0 %, as measured according to ASTM D 395 (22 hrs @ 70C), density of 0.85-0.89 g/cc.
The blend further comprises 0.25-8%wt of a condensation catalyst.


and further using a peroxide cross-linker,
Bambara et al discloses cross-linked polymeric foam compositions (Abstract) comprising closed cells (col. 3, lines 42-43), having density of 1-50 pounds per cubic foot (col. 3, lines 40-41), i.e. 0.016-0.8 g/cc (also as to instant claim 14); or 0.7-22 pounds per cubic foot (col. 4, lines 45-47), i.e. 0.352 g/cc (as to instant claim 14).
 The specific example 15 shows the foam having density of 2.17 pcf (0.035 g/cc); compression set of 37%; cell size of 0.16 mm; Shore hardness of 30 (Table III).
Example 20 shows the foam having density of 2.06 pcf; compression set of 35%; cell size of 0.2 mm (Table VI of Bambara et al).
The cross-linked foam of Bambara et al is produced by:
1) providing a mixture of (col. 3, lines 44-47)
    A) ethylene-alpha olefin copolymer grafted with silane in amount of 0.1-5% (col. 2, line 65-col. 3, line 2; col. 3, lines 6-12), having density of about 0.86 g/cc (col. 3, lines 2-3, Abstract);
     B) a foaming agent;
     C) a cross-linking agent comprising a peroxide (col. 11, lines 57-65);
     D) a silanol condensation catalyst (col. 4, lines 35-41) comprising dibutyl tin dilaurate  
         (col. 13, lines 12-25, also as to instant claim 13);
2) extruding the mixture (col. 3, lines 59);

It is further noted that the limitations of claim 8 are product by process limitations. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).
The use of silane-grafted material allows silane cross-linking in combination with peroxide co-curing to occur simultaneously with expanding the foam (col. 13, lines 60-65; col. 14, lines 5-15; col. 16, lines 13-20).
By regulating levels and types of organic peroxides relative to silane levels, the relative rates of cure can be varied to permit foaming; the resulting materials have high cross-link levels and thus have improved physical properties (col. 16, lines 15-38).
As to instant claim 10, the mixture comprises a pigment and a colorant (col. 4, lines 50-53).
The peroxide cross-linker is exemplified to be used in amount of 0.2 phr (Example 15, col 34), 0.4 phr (Example 20, page 38) and 0.8 phr , i.e. 0.6%wt based on the weight of the total composition (Examples 16-18, page 36).
Bambara et al are related to cross-linked foamed polyolefin compositions based on silane-crosslinked polyolefin, and thereby belong to the same field of endeavor, wherein Bambara et al discloses the blend comprising silane-grafted ethylene-alpha olefin copolymers, also in combination with ethylene-vinyl acetate copolymers and peroxide cross-linking agent, being used to produce the silane-crosslinked polymer foam, therefore, based on the combined teachings of US 10,689,470 and Bambara et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include the silane-grafted ethylene-alpha olefin copolymer, a peroxide cross-linking agent and ethylene-vinyl acetate copolymer in the blend of US 10,689,470, so to further provide silane cross-linking sites and improve cross-linking density of the foam of US 10,689,470 and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

42. Since the cross-linked foam of US 10,689,470 in view of Bambara et al is substantially the same as that claimed in instant invention, i.e. comprises the same components used in amounts that are either the same as those claimed in instant  US 10,689,470 in view of Bambara et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise the properties that are either the same as those claimed in instant invention, or having ranges overlapping with or close to those as claimed in instant invention (as to instant claims 8, 15), as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

43.    Claims 8-15 are directed to an invention not patentably distinct from claims 9-15 of commonly assigned US patent 10,689,470 in view of Bambara et al (US 5,883,144). 
Specifically, see the discussion in paragraphs 38-42 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  Commonly assigned US 10,689,470, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102€, (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was 
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102€ for applications pending on or after December 10, 2004.

44.  Claims 8-15 are rejected under 35 U.S.C. 103(a) as being obvious over US 10,689,470 in view of Bambara et al (US 5,883,144).
Specifically, see the discussion in paragraphs 38-42 above.

       The applied reference has a common assignee and a common inventor with the instant application.  This rejection under 35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131; or (3) an oath or declaration under 37 CFR 1.130 stating that the application and reference are currently owned by the same party and that the inventor named in the application is the prior inventor under 35 U.S.C. 104, together with a terminal disclaimer in 

Obviousness Double Patenting Rejection III
45.     Claims 8-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,779,608 in view of Bambara et al (US 5,883,144).
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.


46.  US 10,779,608 claims a silane-crosslinked polyolefin elastomer blend comprising: a first polyolefin having a density less than 0.86 g/cm3 , wherein the first polyolefin is an ethylene/a-olefin copolymer, a second polyolefin having a percent crystallinity less than 40% wherein the second polyolefin is a propylene/a-olefin copolymer or a blend of propylene/a-olefin copolymer with an ethylene/a-olefin copolymer; from about 1 wt % to about 35 wt % polypropylene filler having a crystallinity greater than 40 %; and silane crosslinks, wherein the silane-crosslinked polyolefin elastomer blend exhibits a compression set of from about 5.0 % to about 35.0 %, as measured according to ASTM D 395 (22 hrs@ 70 *C) and wherein the silane-crosslinked polyolefin elastomer blend has a density less than 0.90 g/cm3, or less than 0.70 g/cc. The blend further comprises 0.25-8%wt of a condensation catalyst and a foaming agent.


Bambara et al discloses cross-linked polymeric foam compositions (Abstract) comprising closed cells (col. 3, lines 42-43), having density of 1-50 pounds per cubic foot (col. 3, lines 40-41), i.e. 0.016-0.8 g/cc (also as to instant claim 14); or 0.7-22 pounds per cubic foot (col. 4, lines 45-47), i.e. 0.352 g/cc (as to instant claim 14).
 The specific example 15 shows the foam having density of 2.17 pcf (0.035 g/cc); compression set of 37%; cell size of 0.16 mm; Shore hardness of 30 (Table III).
Example 20 shows the foam having density of 2.06 pcf; compression set of 35%; cell size of 0.2 mm (Table VI of Bambara et al).
The cross-linked foam of Bambara et al is produced by:
1) providing a mixture of (col. 3, lines 44-47)
    A) ethylene-alpha olefin copolymer grafted with silane in amount of 0.1-5% (col. 2, line 65-col. 3, line 2; col. 3, lines 6-12), having density of about 0.86 g/cc (col. 3, lines 2-3, Abstract);
     B) a foaming agent;
     C) a cross-linking agent comprising a peroxide (col. 11, lines 57-65);
     D) a silanol condensation catalyst (col. 4, lines 35-41) comprising dibutyl tin dilaurate  
         (col. 13, lines 12-25, also as to instant claim 13);
2) extruding the mixture (col. 3, lines 59);

It is further noted that the limitations of claim 8 are product by process limitations. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).
The use of silane-grafted material allows silane cross-linking in combination with peroxide co-curing to occur simultaneously with expanding the foam (col. 13, lines 60-65; col. 14, lines 5-15; col. 16, lines 13-20).
By regulating levels and types of organic peroxides relative to silane levels, the relative rates of cure can be varied to permit foaming; the resulting materials have high cross-link levels and thus have improved physical properties (col. 16, lines 15-38).
As to instant claim 10, the mixture comprises a pigment and a colorant (col. 4, lines 50-53).
The peroxide cross-linker is exemplified to be used in amount of 0.2 phr (Example 15, col 34), 0.4 phr (Example 20, page 38) and 0.8 phr , i.e. 0.6%wt based on the weight of the total composition (Examples 16-18, page 36).
Bambara et al are related to cross-linked foamed polyolefin compositions based on silane-crosslinked polyolefin, and thereby belong to the same field of endeavor, wherein Bambara et al discloses the blend comprising silane-grafted ethylene-alpha olefin copolymers, also in combination with ethylene-vinyl acetate copolymers and peroxide cross-linking agent, being used to produce the silane-crosslinked polymer foam, therefore, based on the combined teachings of US 10,779,608  and Bambara et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include the silane-grafted ethylene-alpha olefin copolymer, a peroxide cross-linking agent and ethylene-vinyl acetate copolymer in the blend of US 10,779,608, so to further provide silane cross-linking sites and improve cross-linking density of the foam of US 10,779,608 and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

49. Since the cross-linked foam of US 10,779,608 in view of Bambara et al is substantially the same as that claimed in instant invention, i.e. comprises the same components used in amounts that are either the same as those claimed in instant  US 10,779,608  in view of Bambara et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise the properties that are either the same as those claimed in instant invention, or having ranges overlapping with or close to those as claimed in instant invention (as to instant claims 8, 15), as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

50.    Claims 8-15 are directed to an invention not patentably distinct from claims 1-17 of commonly assigned US patent 10,779,608 in view of Bambara et al (US 5,883,144).
Specifically, see the discussion in paragraphs 45-49 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  Commonly assigned US 10,779,608, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was 
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102€ for applications pending on or after December 10, 2004.

51.  Claims 8-15 are rejected under 35 U.S.C. 103(a) as being obvious over US 10,779,608 in view of Bambara et al (US 5,883,144).
Specifically, see the discussion in paragraphs 45-49 above.

       The applied reference has a common assignee and a common inventor with the instant application.  This rejection under 35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131; or (3) an oath or declaration under 37 CFR 1.130 stating that the application and reference are currently owned by the same party and that the inventor named in the application is the prior inventor under 35 U.S.C. 104, together with a terminal disclaimer in .

Response to Arguments
52.  Applicant's arguments filed on September 16, 2021 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, Thus rendering Applicant’s arguments moot. The new grounds of rejections necessitated by said amendment are set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IRINA KRYLOVA/Primary Examiner, Art Unit 1764